Citation Nr: 0834838	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disorder manifested 
by tremors of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran attended Air Force Preparatory Academy from July 
1997 to July 1998.  She was separated from service after 
failing to meet the medical standards for enrollment in the 
Air Force Academy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

This matter was most recently before the Board in May 2008, 
at which time it was remanded to the RO in New Orleans, 
Louisiana, so that additional development could be 
undertaken.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Board remanded this matter for further 
development, namely to obtain an addendum on the November 
2007 VA examination record.  The Board instructed the AMC to 
provide the claims file to an appropriate medical 
professional to obtain answers to several questions, 
including whether the veteran's tremor disorder was a disease 
rather than a defect and, if so, whether the tremor disorder 
was aggravated by service.  Although a VA physician reviewed 
the claims file and provided an opinion in June 2008, the 
examiner only opined that the tremor disorder was a disease; 
he did not address whether the tremor disorder was aggravated 
by service, as requested by the Board.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, this claim must be remanded for compliance with the May 
2008 remand instruction.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must return the claims folder 
to the examiner who provided the June 
2008 VA opinion (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's tremor 
disorder was aggravated by the veteran's 
active service.  Aggravation indicates a 
permanent worsening of the underlying 
condition as compared to an increase in 
symptoms.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  If it is 
impossible to make such conclusions, the 
examiner should so state.  Review of the 
claims folder should also be 
acknowledged.  If the reviewer deems re-
examination necessary, this should be 
done.

2.  Thereafter, the RO should re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




